     Case: 1:19-cv-01741 Document #: 21 Filed: 03/19/19 Page 1 of 5 PageID #:389




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF ILLINOIS

                                     EASTERN DIVISION

CHASE HAMANO, Individually and on           )   Case No. 1:19-cv-01741
Behalf of All Others Similarly Situated,    )
                                            )   CLASS ACTION
                             Plaintiff,     )
                                            )   Judge Jorge L. Alonso
        vs.                                 )
                                            )
ACTIVISION BLIZZARD, INC., et al.,          )
                                            )
                             Defendants.
                                            )
                                            )



     MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF LEAD
                 PLAINTIFF’S SELECTION OF LEAD COUNSEL




1543379_1
     Case: 1:19-cv-01741 Document #: 21 Filed: 03/19/19 Page 2 of 5 PageID #:390



        U.A. Local No. 393 Defined Benefit Pension Plan and Defined Contribution Plans (“Local

No. 393”) move this Court for an Order pursuant to the Private Securities Litigation Reform Act of

1995 (“PSLRA”), 15 U.S.C. §78u-4, appointing Local No. 393 as Lead Plaintiff and approving

Local No. 393’s selection of Robbins Geller Rudman & Dowd LLP as Lead Counsel for the class.

In support of this Motion, Local No. 393 submits a memorandum of law, a proposed order

concurrently submitted to the Court’s proposed order inbox, and true and correct copies of the

following exhibits:

        Exhibit A:    Notice of pendency of class action published on Globe Newswire on January
                      18, 2019;

        Exhibit B:    Local No. 393’s Certification;

        Exhibit C:    Local No. 393’s loss estimate, prepared by counsel; and

        Exhibit D:    Robbins Geller Rudman & Dowd LLP’s firm resume.

DATED: March 19, 2019                          ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                               DANIELLE S. MYERS
                                               TRICIA L. McCORMICK
                                               JUAN CARLOS SANCHEZ


                                                             s/ Danielle S. Myers
                                                            DANIELLE S. MYERS

                                               655 West Broadway, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/231-1058
                                               619/231-7423 (fax)
                                               dmyers@rgrdlaw.com
                                               triciam@rgrdlaw.com
                                               jsanchez@rgrdlaw.com




                                              -1-
1543379_1
     Case: 1:19-cv-01741 Document #: 21 Filed: 03/19/19 Page 3 of 5 PageID #:391




                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         FRANK A. RICHTER (IL Bar # 6310011)
                                         200 South Wacker Drive, 31st Floor
                                         Chicago, IL 60606
                                         Telephone: 312/674-4674
                                         312/674-4676 (fax)
                                         frichter@rgrdlaw.com

                                         [Proposed] Lead Counsel for [Proposed] Lead
                                         Plaintiff




                                        -2-
1543379_1
     Case: 1:19-cv-01741 Document #: 21 Filed: 03/19/19 Page 4 of 5 PageID #:392



                                  CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that on March 19, 2019, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ DANIELLE S. MYERS
                                                    DANIELLE S. MYERS

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)

                                                    E-mail: dmyers@rgrdlaw.com




1543379_1
012314523                               671869ÿ#:
                                                 821
                                                    ÿÿFiled:
                                                         44ÿÿ03/19/19
                                                                   ÿÿ6Page
                                                                                  ÿ5of
                                                                                               ÿ5PageID
                                                                                                       
/012134ÿ63789:0;183ÿ789ÿ0ÿ<0=>ÿ?@?ABCDBE?FG?ÿH0:038ÿDIÿJC;1D1=183ÿK21LL09MNÿ63CIÿ>;ÿ02ÿ
                 Case: 1:19-cv-01741 Document                                                                 #:393


O2>C;9831Cÿ/012ÿP8;1C>ÿQ1=;
RSTÿVWXXWYZ[\ÿ]^Tÿ_SW`TÿYSWÿ]^Tÿab^^T[_XcÿW[ÿ_STÿXZ`_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ`ÿa]`Tg
      HIÿP1Ch820=ÿK>9i>9103ÿ
      [jT^jT^Z][k[\TgaWflTaVmWanT_k[\TgaWf
      <822>;;>ÿJ21=83ÿK98o3ÿ
      aj^WY[k[\TX]YgaWflX\^]aTk[\TX]YgaWflTaVmWanT_k[\TX]YgaWf
      <0982ÿpÿq12M>3ÿ
      a\ZXmT[kaWST[fZX`_TZ[gaWflXSWTn`Tf]kaWST[fZX`_TZ[gaWflTVZXZ[\`kaWST[fZX`_TZ[gaWf
      J3M9>oÿq89M83ÿ/0rÿ
      ]f]ck[\TgaWflTaVmWanT_k[\TgaWflamT[[Z`k[\TgaWf
      /09D13ÿJ203ÿ/122>9ÿ
      sfZXXT^kfZXXT^X]YXXagaWfl]tTYTXXkfZXXT^X]YXXagaWfluv][[Z[\kfZXXT^X]YXXagaWflm^WjZ[`W[kfZXXT^X]YXXXagaWflwx]fZ^TykfZXXT^X]YXXagaWf
/03z02ÿP8;1C>ÿQ1=;
RSTÿVWXXWYZ[\ÿZ`ÿ_STÿXZ`_ÿWVÿ]__W^[Tc`ÿYSWÿ]^Tÿ38;ÿW[ÿ_STÿXZ`_ÿ_Wÿ^TaTZdTÿTef]ZXÿ[W_ZaT`ÿVW^ÿ_SZ`ÿa]`Tÿ{YSWÿ_ST^TVW^Tÿ^T|bZ^Tÿf][b]Xÿ[W_ZaZ[\}gÿ~Wbÿf]c
YZ`Sÿ_Wÿb`TÿcWb^ÿfWb`Tÿ_Wÿ`TXTa_ÿ][mÿaWcÿ_SZ`ÿXZ`_ÿZ[_WÿcWb^ÿYW^mÿ^WaT``Z[\ÿ^W\^]fÿZ[ÿW^mT^ÿ_Wÿa^T]_Tÿ[W_ZaT`ÿW^ÿX]jTX`ÿVW^ÿ_ST`Tÿ^TaZZT[_`g
   ÿÿ




!"11#$%&1%'17(!)3*3*+,+*5*05--.2.52                                                                               212
